DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10559176.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 15 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10559176.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 15 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application Number 10068444.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the 

Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9443404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 19 of U.S. Patent/Application Number 9443404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application Number 9443404.  Although the conflicting claims are not identical, they are not patentably 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9443404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 19 of U.S. Patent/Application Number 9443404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9761101.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 16 of U.S. Patent/Application Number 9761101.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.

Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 16 of U.S. Patent/Application Number 9761101.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.

Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9747765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 28 of U.S. Patent/Application Number 9747765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9747765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 28 of U.S. Patent/Application Number 9747765.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9805564.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 35 of U.S. Patent/Application Number 9805564.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9805564.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the 
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9811988.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application Number 9811988.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9811988.  Although the conflicting claims are not identical, they are not 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 20 of U.S. Patent/Application Number 9811988.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9928704.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 34 of U.S. Patent/Application Number 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 9928704.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 34 of U.S. Patent/Application Number 9928704.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.

Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 24 of U.S. Patent/Application Number 15926326.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 15926326.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 24 of U.S. Patent/Application Number 15926326.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10403105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 26 of U.S. Patent/Application Number 10403105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably 
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10403105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 19 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 26 of U.S. Patent/Application Number 10403105.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.

Restriction

Species I in the reply filed on 4/23/21 is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.